Citation Nr: 0834389	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
Crohn's disease, status-post bowel resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The appellant had active service from February 2000 to July 
2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appellant requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in May 2008.  The appellant testified 
before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the appellant contends that the condition of 
his service-connected Crohn's disease has worsened and that 
this decline warrants a higher disability evaluation.

The appellant was originally granted service connection for 
Crohn's disease in a rating decision dated September 2000.  
The RO evaluated the appellant's disability as 60 percent 
disabling, effective July 29, 2000.  In a subsequent rating 
decision dated September 2002, the RO reduced the appellant's 
disability evaluation to 30 percent, effective December 1, 
2002.  As the veteran did not perfect an appeal as to the 
reduction, the RO's September 2002 rating decision is final.  

The appellant filed the current increased claim in May 2004.  
The RO issued the rating decision currently on appeal in 
October 2004 in which the appellant's 30 percent evaluation 
for Crohn's disease was confirmed and continued.  The 
appellant timely perfected this appeal.

The Board has reviewed the evidence of record, and 
regrettably, a remand is required for additional evidentiary 
development.

The appellant testified in May 2008 that his Crohn's disease 
was manifested by abdominal pain, alternating diarrhea and 
constipation, nausea, gas, difficulty sleeping, and joint 
pain.  The appellant also indicated that he was unable to eat 
many foods, instead relying on soup, chicken, and vitamins 
for nutrition.  The appellant reported that he soiled himself 
approximately once per month, and that his symptoms made it 
difficult to find and keep a job.   

VA has a duty to assist appellants to obtain evidence needed 
to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when an 
appellant claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  The Board observes that the appellant 
in this instance has not been given a VA examination since 
August 2004.  Thus, the appellant should be afforded a VA 
examination to determine the severity of his service-
connected Crohn's disease.

The Board notes that the appellant was scheduled for VA 
examinations on two previous occasions in February 2006 and 
November 2007.  The appellant failed to report for these 
examinations, did not show good cause for missing the 
examinations, and made no attempt to reschedule the 
examinations.  The Board notes, however, that the appellant 
was incarcerated in June 2006 for an unknown period of time.  
Although the appellant will have another opportunity to 
report for a VA examination as a result of this remand order, 
the RO should also notify the appellant that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the claim.  The appellant 
should also be informed that the consequences of the failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. § 3.655 (2007).
Associated with the appellant's claims file is a VA treatment 
note dated March 2008.  The appellant indicated at that time 
that he was applying for Social Security Disability benefits 
as a result of his Crohn's disease.  Thus, the RO should 
contact the Social Security Administration, or other Federal 
agency, and obtain a complete copy of any and all 
adjudications and the records underlying the adjudications 
for Social Security Disability benefits.   
  
The appellant further testified in May 2008 that he received 
emergency treatment for his Crohn's disease at Baptist 
Medical Center, Memorial Hospital, St. Luke's Hospital, St. 
Vincent's Medical Center, and Shands Hospital at the 
University of Florida.  The Board notes that none of these 
treatment records are associated with the appellant's claims 
file and should be obtained.   

Additionally, the appellant receives medical care through VA.  
VA is required to make reasonable efforts to help an 
appellant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Therefore, the RO 
should request all VA medical records pertaining to the 
appellant that are dated from March 15, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from March 15, 2008 to the present.  

2.  The appellant should provide (or 
authorize VA to obtain) all private 
treatment records pertaining to the 
appellant from Baptist Medical Center, 
Memorial Hospital, St. Luke's Hospital, 
St. Vincent's Medical Center, and Shands 
Hospital at the University of Florida.  
All efforts to obtain these records should 
be fully documented and these private 
medical facilities should provide a 
negative response if no such records 
exist. 

3.  The RO should contact the Social 
Security Administration, or other Federal 
agency, and obtain a complete copy of any 
and all adjudications and the records 
underlying the adjudications for Social 
Security Disability benefits.  VA will end 
its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

4.  The RO must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
appellant should also be informed that the 
consequences of the failure to report for 
a VA examination without good cause may 
include denial of the claim.  In the event 
that the appellant does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  The RO should also 
indicate whether any notice that was sent 
was returned as undeliverable.

5.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the appellant to undergo an intestines 
(small and large) examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to assess the 
severity of the appellant's service-
connected Crohn's disease.  In particular, 
the examiner is asked to include a 
discussion of the effects of the 
appellant's Crohn's disease on his 
employment and activities of daily living.  
The examiner is also asked to evaluate the 
severity of the appellant's Crohn's 
disease.  In particular, the examiner 
should state whether the veteran has 
malnutrition and/or general debility due 
to the service-connected condition and, if 
so, the severity thereof.  In addition, it 
should be addressed whether the veteran 
has serious complications, such as a liver 
abscess, due to Crohn's disease.  The 
examiner must provide a complete rationale 
for any stated opinion.
 
6.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




